Citation Nr: 1106359	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of frostbite 
of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1955 to October 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA),  Regional Office (RO), in Atlanta, 
Georgia, which denied the above claims.

The issues of service connection for bilateral hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence of record does not show that 
the Veteran has residuals of frostbite of the right and left 
lower extremities that are manifested as a result of his period 
of active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection 
residuals of frostbite of the right and left lower extremities 
are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in September 2006, November 2006, April 2008, 
and November 2008 the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claim.  He was told 
what information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied.  The Veteran was also provided 
with the requisite notice with respect to the Dingess 
requirements.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's service treatment records are unavailable, 
having been destroyed in a fire at the National Personnel Records 
Center records center in 1973.  In a Memorandum dated in November 
2008, VA made a formal finding on the unavailability of the 
Veteran's service treatment records.  The Board recognizes that 
there is a heightened obligation to assist a claimant in the 
development of his case, a heightened obligation to explain 
findings and conclusions and to consider carefully the benefit of 
the doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's available VA and private medical treatment records 
have been obtained.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  The Veteran's 
claim is being denied herein on the basis that no competent 
medical evidence has been submitted which links any current 
disorder to the Veteran's active service.  In this circumstance, 
there is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorder, if 
shown.  The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, the 
record in its whole, after due notification, advisement, and 
assistance to the Veteran under the VCAA, does not contain 
competent evidence to suggest that the Veteran has current 
residuals of frostbite of the right and left lower extremities 
that are related to his  active service.  As such, there is no 
competent evidence that the disability or 
symptoms may be associated with the Veteran's period of active 
service.  See 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no duty 
to provide an examination or to obtain a medical opinion.  Id.  
In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran asserts that he has current residuals of frostbite of 
the right and left lower extremities that are manifested as a 
result of his period of active service.  In correspondence dated 
in April 2007, he explained that during his period of active 
service while stationed at Fort Leonard Wood, Missouri, he had 
gone to the rifle range in the cold and the snow had his legs had 
frozen.  He added that he had to be treated at the hospital 
during service, and that he had trouble with his legs ever since.

As noted above, the Veteran's service treatment records are not 
available for review in conjunction with adjudicating his claim.

Following his period of active service, private outpatient 
treatment records from D. P. H., M.D., dated from February 2005 
to April 2005 show that the Veteran was evaluated for neuropathic 
problems of the right lower extremity.  A neurological report 
dated in March 2005 shows that the Veteran provided a history of 
pain and numbness of the right lower extremity, to include the 
thigh and leg, following a June 2004 bilateral femoral 
angioplasty.  The diagnosis was probable post-surgical partial 
right femoral neuropathy.  An electromyographic study, also dated 
in March 2005, revealed severe sensorimotor polyneuropathy and 
suspected right femoral neuropathy, moderate to severe.

VA outpatient treatment records dated from July 2005 to January 
2007 show that the Veteran, in pertinent part, was diagnosed with 
diabetic neuropathy and arteriosclerotic heart disease.

Having carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against the claim of service 
connection for residuals of frostbite of the right and left lower 
extremities, and the appeal will be denied.

Notwithstanding the fact that the Veteran's service treatment 
records are unavailable, the Board finds significant that the 
first evidence of treatment associated with the Veteran's lower 
extremities of record is not until the February 2005 treatment 
records from Dr. H., which is more than 46 years following 
separation from service.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, while the VA and private treatment records show 
evidence of sensorimotor polyneuropathy and right femoral 
neuropathy, the examiner in March 2005 concluded that it was 
probable post-surgical partial right femoral neuropathy 
associated with a June 2004 bilateral femoral angioplasty.  
Moreover, the VA outpatient treatment records showed that the 
Veteran had diabetic neuropathy and peripheral vascular disease.  
The Veteran's lower extremity symptomatology has been associated 
with either the June 2004 surgery, diabetes, or peripheral 
vascular disease.  There is no competent medical evidence of 
record to even suggest that his symptoms are etiologically 
related to a frostbite injury sustained during the Veteran's 
period of active service. 

The Board recognizes the Veteran's contentions that he has had 
continuous symptoms associated with frostbite experienced during 
his period of active service.   When a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
lower extremity symptomatology, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's post-
service treatment records (showing no complaints, symptoms, 
findings or diagnoses associated with neuropathy of the lower 
extremities until February 2005; the competent medical evidence 
linking the symptoms to the June 2004 surgery, diabetes, or 
peripheral vascular disease; and no competent medical evidence 
linking such symptoms to the Veteran's service) outweigh the 
Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claim, and he is certainly 
competent to describe that which he experienced in service, any 
contentions by the Veteran that he has current residuals of 
frostbite of the right and left lower extremities that are 
related to active service are not competent.  There is no 
indication that the possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.

Given the medical evidence against the claim, for the Board to 
conclude that the Veteran has residuals of frostbite of the right 
and left lower extremities manifested as a result of service 
would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2010); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

For the reasons and bases provided above, the evidence in this 
case weighs against the claim of service connection for residuals 
of frostbite of the right and left lower 
extremities.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by law 
and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for residuals of frostbite of the right and 
left lower extremities is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran claims he has bilateral hearing loss and tinnitus 
that are due to in-service exposure to excessively loud noise 
(acoustic trauma) in his duty as a truck driver.

A private medical record from J. J., at Miracle Ear, dated in May 
2009, shows that it was indicated that the Veteran had a severe 
Ski Slop Loss in both ears, and that it was possible that this 
loss may have been partially caused by continuous loud noise from 
driving trucks or other loud vehicles.

A VA audio examination report dated in March 2010 shows that the 
Veteran reported driving large trucks in service.  He also denied 
civilian occupational and recreational noise exposure.  The 
Veteran was diagnosed with normal to profound bilateral 
sensorineural hearing loss.  The examiner indicated that service, 
VA, and private medical records had not been reviewed.  The 
examiner concluded that the issue of whether hearing loss or 
tinnitus was due to or a result of in-service noise exposure 
could not be resolved with resorting to mere speculation.  The 
examiner added that review of the claims file revealed no 
audiometric records from service years, therefore, no opinion 
could be made regarding military cause.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States 
Court of Appeals for Veterans Claims (Court) found that an 
examination was inadequate where the examiner did not comment on 
the Veteran's report of in-service injury and, instead, relied on 
the absence of evidence in the Veteran's service treatment 
records to provide a negative opinion.  Such is the case here.  
While the Veteran's history was noted in the introduction of the 
March 2010 VA examination report, in rendering an opinion, the VA 
examiner did not address the Veteran's reported in-service 
acoustic trauma and/or relevant in-service symptoms in providing 
the negative opinion; rather, the examiner relied upon the 
absence of any corroborating evidence.  Indeed, as was noted 
earlier, the absence of the STRs is of no fault of the Veteran, 
so all reasonable doubt must be resolved in his favor.  As such, 
this opinion is inadequate, and a remand for an addendum opinion 
concerning the etiology of the Veteran's bilateral hearing loss 
and tinnitus is necessary prior to deciding these claims.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an 
opinion is considered adequate when it is based on consideration 
of an appellant's medical history and examinations and describes 
the disability in sufficient detail so the Board's evaluation of 
the claimed disability is a fully informed one).  Assistance by 
VA includes obtaining a medical opinion when such an opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall return the Veteran's 
claims file to the VA examiner who 
conducted the March 2010 VA audiological 
examination so that an addendum to that 
examination report may be provided.  If 
the March 2010 examiner is not available 
or cannot offer the requested opinions 
without examining the Veteran, the Veteran 
should be scheduled for an appropriate VA 
examination to address the following 
inquiries.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner must state in the examination 
report that the entire claims file has 
been reviewed.

Based on a full review of the entire 
record, to include the Veteran's lay 
statements regarding the incurrence and 
continuity of symptomatology of his 
hearing loss and tinnitus, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the Veteran's current 
bilateral hearing loss and tinnitus are 
causally or etiologically related to noise 
exposure during service (or other incident 
therein).

In providing this opinion, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  

If there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions must be supported by a clear 
rationale and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


